Citation Nr: 0633445	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-22 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1997 to 
January 2000, and had three months and 23 days of prior 
active service, including from May 30, 1995 to July 28, 1995, 
as well as reserve component service with the Army National 
Guard from May 6, 1994 to March 24, 1997.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that, in pertinent part, denied a claim of 
entitlement to service connection for left ear hearing loss.  

This issue was previously before the Board in January 2002, 
July 2003, September 2004, and most recently in October 2005, 
at which time it was again remanded for further development.  
The requested actions were undertaken and the case has been 
returned to the Board.  


FINDING OF FACT

The current sensorineural left ear hearing loss has not been 
shown to be etiologically related to service.


CONCLUSION OF LAW

The appellant's left ear hearing loss was not incurred in or 
aggravated by active military service; nor may service 
connection be presumed for left ear sensorineural hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of February 2002 and 
May 2006 letters from the RO to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Both 
letters were issued after the initial adjudication of the 
appellant's claim in July 2000, but there is no prejudicial 
timing defect under Pelegrini because, in addition to the two 
letters, the appellant was also provided an opportunity to 
respond to these VCAA notifications prior to the 
readjudication of his claim in the subsequent May 2002 rating 
decision and May 2002 statement of the case (SOC), as well as 
prior to the May 2004, July 2005, April 2006, and June 2006 
supplemental statements of the case (SSOCs).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the April 2006 SSOC and by means of a May 2006 letter from 
the RO, the appellant was provided with notice as to the 
means by which a disability rating and effective date for the 
disability benefit award on appeal are determined.  There was 
no response to this notice.  Accordingly, and because the 
claim is denied herein, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision 
on the service connection claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his National Guard 
service records, and the results of five VA examinations, 
including audiograms.  The appellant was afforded the 
opportunity for a Board hearing, but did not take advantage 
of it.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 
38 C.F.R. § 3.304(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation upon induction to 
the National Guard in May 1994, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
10
LEFT
15
0
20
20
25

The examiner stated that there was no hearing loss noted 
except at 6000 Hz on the left, which was measured at 65 
decibels.  The appellant also reported having hearing loss on 
the left side, which he stated was due to hunting without ear 
protection.

On the authorized audiological evaluation in March 1997, one 
week prior to the appellant's second entry into active 
service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
20
5
15
30
45

Although the appellant's hearing had worsened, there is no 
evidence in the record showing that the appellant's left ear 
hearing loss was related to the time period between May 1995 
and July 1995, when the appellant's DD-214 reflects that he 
was on active duty.  

On the authorized audiological evaluation on October 2, 1997, 
taken for the purpose of being a reference audiogram, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
15
10
LEFT
20
10
15
35
45

On the authorized audiological evaluation on October 15, 
1997, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
15
LEFT
20
15
20
40
55

On the authorized audiological evaluation in January 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
20
10
20
30
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
He was also treated for ringing in the ears and tenderness in 
the ear canal on one occasion while in service, at which time 
he was diagnosed with a possible ear/sinus infection which 
appears to have resolved without any residual effects.

On the authorized audiological evaluation in June 2000, five 
months after the appellant's release from active service, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
15
LEFT
10
5
15
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
As part of a follow-up examination, the VA examiner opined 
that the veteran did appear to have a high frequency mild to 
moderate sensorineural hearing loss in the left ear, but that 
it was unlikely that the appellant's noise exposure in the 
military contributed to his hearing loss, because he was a 
right-handed shooter and the hearing in his right ear was 
within normal limits.  The appellant also reported that he 
used military issued hearing protection while in the 
military, making it even more unlikely, in the examiner's 
opinion, that the appellant incurred hearing loss due to 
noise exposure during his military career.  

On the authorized audiological evaluation in March 2002, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
15
10
15
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
15
10
15
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The VA examiner opined that since the veteran's hearing loss 
was present in his left ear upon induction into service and 
at the same level at separation from the service, it was not 
likely that his hearing loss in the left ear was precipitated 
or aggravated by military noise exposure.

On the authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
15
10
15
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner opined that the appellant's hearing loss was not 
related to military acoustic trauma, since there were no 
significant differences between the October 2, 1997, 
audiogram results and those taken upon separation in 2000.  
Furthermore, the Board notes that there are no significant 
differences between the March 1997 pre-service and October 
1997 in-service audiograms, nor is there a significant 
difference between the October 1997 in-service audiograms and 
the March 2002 audiogram taken after the one year post-
service presumptive period for sensorineural hearing loss had 
closed.

There is no nexus statement in the record connecting the 
appellant's current left ear hearing loss to his time in 
service and, in fact, there appears to be at least some 
evidence in the record that the appellant's hearing loss was 
caused by a pre-service factor; namely, his pre-service 
practice of hunting without ear protection prior to his entry 
into the Reserves in 1994.  The only medical evidence in the 
record related to the appellant's left ear hearing loss are 
the reports of examinations performed either by Army or 
National Guard physicians in connection with his service, or 
by VA examiners in conjunction with his claim for service 
connection.  As noted above, the examination results show a 
left ear hearing loss that appears to have been stable from 
the time of induction into service in 1997 until the present 
time.  Furthermore, several VA examiners specifically opined 
that the appellant's left ear hearing loss was not related to 
service.  

The appellant's service medical records and post-service VA 
examination and audiogram reports reflect a left ear hearing 
defect, but there appears to have been little to no 
significant change in the appellant's hearing shown 
throughout his time in service, or within the first year 
after service.  There is also no evidence in the appellant's 
service medical records of any treatments for a hearing loss 
disability.  An increase in the pre-existing left ear hearing 
loss disability is not demonstrated in service.  A review of 
the appellant's entire file shows that there is no nexus 
statement relating the appellant's current hearing loss back 
to his time in active service.  Therefore, the Board has 
concluded that the preponderance of the evidence is against 
the claim and the present appeal must be denied.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


